FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR THE NINE MONTHS PERIOD ENDED SEPTEMBER 30, 2012 Highlights for the Period Ø Operating revenues increased 1.0%, reaching Ch$ 4,896,311 million, mainly due to higher energy sales revenues by Ch$ 67,720 million, in line with important increases in demand for electricity, as follows, · Chile 5.9% · Brazil 4.6% · Peru 5.9% · Colombia 3.9% · Argentina 3.5% Ø Physical sales in distribution increased 2,372 GWh, or 4.6%, while in generation, physical sales increased 2,182 GWh, or 4.6%. Ø Additionally, the number of clients increased by 380 thousand during the last twelve months, considering the six distribution companies, more than offsetting the lower average energy sale price in generation. Ø Procurement and Services costs increased by 3.5%, reaching Ch$ 2,775,882 million, due to higher energy purchases of Ch$ 63,577 million, increased transportation cost of Ch$ 56,581 million, and higher fuel consumption by Ch$ 6,457 million. As it has been informed, these higher costs are heavily influenced by more than two years of sustained drought in Chile; however, this situation has been slightly improving since June 2012. Ø The Company’s EBITDA decreased 2.0%, reaching Ch$ 1,481,124 million, which shows the benefits of being properly diversified. Ø Financial result was Ch$ 237,603 million loss, 22.4% worse than the same period of 2011. This negative behavior is mainly explained by lower financial revenues due to lower cash availability, and to the effect of the appreciation of the Chilean peso against the U.S. Dollar. Ø Net Income before taxes decreased 10.3%, reaching Ch$ 901,360 milli on. Ø Taxes decreas ed by Ch$ 49,599 million, equivalent to 15.7%, due to lower tax effects over companies. Ø Net income decreased 7,8%, reaching Ch$ 634,409 million. Ø Net income of the parent company decreased 17,1% or Ch$ 54,468 million. Ø The diversified portfolio of Enersis Group, allowed us to maintain a well balanced contribution to our EBITDA, by business segment, • Distribution:49% • Generation and Transmission: 51% Pg.1 Distribution Business Consolidated figures for the distribution businesses are detailed as follows: Ø Operating revenues rose 1.9% to Ch$ 3,350,890 million. Ø Procurement and service costs were Ch$ 2,170,719 million, 1.6% higher than for the same period of 2011. Ø EBITDA of the period amounted to Ch$ 730,321 million, 4.6% higher than for the same period of 2011. Ø Energy sales by clients’ segment for each of our distribution companies were the following: % Physical Sales Chile Argentina Peru Brazil Colombia TOTAL 9M 2012 Chilectra Edesur Edelnor Ampla Coelce Codensa 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 Residential 26% 26% 43% 43% 37% 37% 38% 40% 33% 30% 35% 35% 35% 35% Industrial 23% 21% 8% 7% 19% 19% 11% 9% 15% 11% 7% 7% 13% 12% Commercial 27% 29% 25% 25% 22% 22% 18% 20% 19% 16% 16% 16% 22% 22% Others 25% 24% 25% 24% 22% 22% 33% 31% 33% 43% 42% 42% 30% 31% TOTAL 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% EBITDA in the Distribution business, by country, was as follows: In Chile, EBITDA grew by Ch$ 7,904 million, mainly explained by: Ø Higher operating margin of Ch$ 6,771 million, due to a better mix of clients and higher demand of 5.4%, as a consequence of the increase in the economic activity. In Argentina, EBITDA decreased by Ch$ 14,906 million, mainly explained by: Ø Increase of Ch$ 30,618 million in higher energy purchases costs and greater personnel expenses of Ch$ 6,752 million, explained by salary increases under union agreements. Ø Increase of Ch$ 14,624 million in other fixed operating costs due to higher costs in inputs and services hired for grid repair. Ø This was partially offset by higher revenues of Ch$ 32,014 million, due to a higher demand for electricity and higher average sale price. In Colombia, EBITDA increased by Ch$ 62,440 million, mostly as a result of: Ø The lower comparison base, due to the effect of the Colombian government equity tax reform, which implied recording in the first half of 2011 the entire tax payable during the period 2011-2014, which amounted to Ch$ 28,298 million. Ø Higher energy sales income of Ch$ 58,125 million, an 11.7% increase, explained by a 3.3% increase in physical sales. Ø This was partially offset by higher procurement and service costs of Ch$ 32,921 million. In Peru, EBITDA increased by Ch$ 794 million as a result of: Ø Increase of Ch$ 7,438 million, or 8.0%, in operating margin, due to 5.1% higher demand and higher average energy sales price. Ø This was partially offset by an increase of Ch$ 7,019 million in personnel expenses, due to the one time effect of a provision reversal registered last year. In Brazil, EBITDA decreased by Ch$ 24,235 million as a result of: Ø Lower operating revenues of Ch$ 26,735 million in Ampla, due to a lower average energy sales price, in Chilean pesos, partially offset by an increase of 4.1% in physical sales. Ø Lower operating revenues in Coelce of Ch$ 34,391, mainly explained by a Ch$ 13,364 million decrease in other operating revenues due to the construction of fixed assets (IFRIC 12), and to lower average energy sales prices, in Chilean pesos, partially offset by an increase of 10.7% in physical sales. Pg.2 Ø This was partially offset by a decrease of Ch$ 51,375 million in other operating costs. Generation and Transmission Business Ø Operating revenues remained almost constant reaching Ch$ 2,003,838 million, due to a lower average energy sale price that more than offset the greater physical sales. Ø Procurement and services costs increased by 5.3% to Ch$ 1,078,049 million as a result of increases in all of its lines, especially in transportation expenses of Ch$ 20,511 million and other operating costs of Ch$ 15,250 million. Ø EBITDA amounted to Ch$ 756,002 million, 8.0% lower compared to the same period of last year. Ø Consolidated electricity generation grew 8.5% to 44,574 GWh, basically explained by better performance in Colombia, Brazil and Chile. Ø Consolidated physical sales increased 4.6% to 50,039 GWh, mainly because of Colombia, Brazil and Chile. EBITDA in the Generation business, by country, was as follows: In Chile , EBITDA decreased by Ch$ 121,734 million, mainly due to: Ø Lower energy sale revenues of Ch$ 115,906 million due to a 15.0% reduction in average energy sale price, even though energy generation and physical sales increased by 5.5% and 1.8%. respectively. Ø Higher fuel consumption costs of Ch$ 33,524 million, and higher transportation costs of Ch$ 16,306 million. Ø This was partially offset by a reduction of Ch$ 29,344 million in energy purchases as a consequence of higher hydro generation and lower thermal dispatch. In Argentina , EBITDA decreased by Ch$ 13,246 million due to: Ø Lower operation revenues of Ch$ 50,142 million as a consequence of a reduction in average energy sale prices in pesos, partly explained by the non-renewal of regulatory improvements obtained in 2010. Ø Higher personnel expenses of Ch$ 3,899 million mainly due to union agreements and larger personnel staff. Ø This was partially offset by lower fuel consumption cost of Ch$ 39,397 million due to lower thermal generation. In Colombia , EBITDA grew by Ch$ 85,565 million, mainly due to, Ø Lower comparison base in other fixed operation costs due to non-recurring effect of the equity tax imposed by the Colombian government, which implied booking on the first quarter of 2011 the full amount payable in the period 2011-2014 of Ch$ 43,067 million. Ø Increase in operating revenues of Ch$ 65,926 million due to a 6.0% increase in the average energy sale price in pesos and an 11.4% increase in physical sales due to higher hydro generation. Ø This was partially offset by higher procurement and services costs of Ch$ 19,685 million, mainly explained by higher energy purchases costs of Ch$ 7,078 million and greater fuel consumption costs of Ch$ 5.874 million. Pg.3 In Peru , EBITDA decreased by Ch$ 1,336 million due to: Ø Increase of Ch$ 14,202 million in personnel expenses due to a non-recurring effect registered in June 2011, which implied to reclassify a provision that originated a one-time benefit in personnel expenses. Ø Higher energy purchases costs of Ch$ 9,415 million and higher fuel consumption of Ch$ 8,211 million partly due to higher thermal generation with diesel. Ø The latter was partially offset by a Ch$ 36,785 million grow in operating revenues mainly explained by an 18.0% increase in average sale energy price and higher physical sales of 2.0%. In Brazil , EBITDA decreased by Ch$ 15,425 million due to: Ø Higher procurement and services costs of Ch$ 43,853 million, mainly explained by higher energy purchases costs of Ch$ 27,189 million, both, in Central Fortaleza and Cachoeira Dourada, and by higher other variable costs of Ch$ 17,358 million. Ø This was partially offset by higher energy sale revenues of Ch$ 18,518 million, due to higher demand in Fortaleza, higher hydraulic availability in Cachoeira Dourada and the increase of Ch$ 15,738 million in other services revenues, reflecting the increase in toll charges in CIEN Financial Summary Ø The average nominal interest rate decreased from 9.6% to 8.6%, mainly explained by a lower inflation rate in Chile and better rate conditions in the countries where we operate. Ø Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below on a consolidated basis for Enersis, · Cash and cash equivalents US$ 1,655 million · Committed credit lines available US$ 897 million · Non-committed credit lines available US$ 1,869 million Ø Coverage and protection: In order to mitigate exchange rate and interest rate risks, Enersis has established strict internal rules to protect our cash flows and balance sheet from fluctuations in these variables. · Our exchange rate policy is based on cash flows and we strive to maintain a balance between US dollar indexed flows, and assets and liabilities in such currencies. In addition to this policy, we have contracted cross currency swaps for a total amount of US$ 1,474 million and forwards for US$ 110 million. · In order to reduce financial results volatility due to changes in market interest rates, we seek to maintain an adequate balance in our debt structure. Thus, we have contracted interest rate swaps (from variable to fixed rates) for US$ 351 million. Pg.4 Market Summary Ø During the period from October 2011 to September 2012, the Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, showed a 12.4% increase. Latin American markets where the company operates recorded positive results: BOVESPA (Brazil): 16.5%; Merval (Argentina): 7.0%; COLCAP (Colombia): 8.4%, and ISBVL (Peru) : 28.0%. In Europe, the main Stock Exchanges showed a mixed performance over the last 12 months: IBEX: -7.7%, UKX: 13.3% and FTSE 250: 20.3%. On the other hand, the U.S. market performed positively in line with its economic recovery: S&P 500: 31.1% and Dow Jones Industrial: 26.1% (all yields measured in local currency). Ø Enersis’ share price dropped from Ch$177.7 in October 3, 2011 to Ch$154.9 in September 30, 2012, which represents a 12.8% decrease for the period. This change is mainly attributable to the impact of the capital increase process announced in July 25, 2012, the negative global economic scenario and the poor hydrology suffered in Chile until the third quarter of 2012. Ø Enersis’ ADR remained almost flat during the last 12 months. The price fell from US$ 16.6 on October 3, 2011, to US$ 16.4 on September 30, 2012. The global economic situation, as well as the drought affecting Chile and the aforementioned impact of the undergoing capital increase process, affected the equity’s value. Ø During the last twelve months, Enersis was again among the most actively traded companies in the local market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 8.3 million. Source: Bloomberg Pg.5 Risk Rating Classification Information The key considerations, among others, for the current risk rating are: · Its well diversified asset portfolio · Strong credit metrics · Adequate debt structure · Solid liquidity The Company’s geographic diversification in Latin America provides a natural hedge against different regulations and weather conditions. Most of Enersis’ operating subsidiaries are financially strong and have leading market positions in the countries where Enersis operates. Among the main events of 2012, we can highlight the following: Ø Fitch Ratings (January 5, 2012) and Standard & Poor’s (May 2, 2012) affirmed the international credit risk rating for Enersis at “BBB+”, with stable outlook. Ø On June 18, 2012, Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Enersis. Ø Moreover, on July 13, 2012, Feller Rate ratified the “AA” local rating of Enersis bonds, shares and commercial papers program. Ø On September 26, 2012, Humphreys assigned “AA” to Enersis local bonds, “AA/Level 1+” to the commercial papers program and “First Class Level 1” to the company’s shares. Ø Finally, on October 19, 2012, Standard & Poor's confirmed the international credit risk rating for Enersis of "BBB+" with stable Outlook. This took place on the occasion of the reviews of both Enel SpA and Endesa Spain in previous days, in which both credit risk ratings were affirmed with a downgrade in both Outlook from stable to negative, due to the downgrade applied to Spain. Current international risk ratings are: Enersis S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Local ratings (for securities issued in Chile): Enersis Feller Rate Fitch Humphrey’s Shares 1 st Class Level 1 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable AA / Stable Pg.6 Table of Contents Generation and Transmission Business 3 Distribution Business 2 Financial Summary 4 Market Summary 5 Risk Rating Classification Information 6 TABLE OF CONTENTS 7 GENERAL INFORMATION 9 SIMPLIFIED ORGANIZATIONAL STRUCTURE 10 CONSOLIDATED INCOME STATEMENT ANALYSIS 11 NET INCOME 11 NET FINANCIAL INCOME 13 SALE OF ASSETS 13 TAXES 13 CONSOLIDATED BALANCE SHEET ANALYSIS 14 ASSETS UNDER IFRS 14 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 16 LIABILITIES AND SHAREHOLDERS’ EQUITY UNDER IFRS 17 DEBT MATURITY WITH THIRD PARTIES, THOUSAND US$ 19 DEBT MATURITY WITH THIRD PARTIES, MILLION CH$ 19 EVOLUTION OF KEY FINANCIAL RATIOS 20 UNDER IFRS 21 CASH FLOW RECEIVED FROM FOREIGN SUBSIDIARIES BY ENERSIS, CHILECTRA AND ENDESA CHILE 22 THE PRINCIPAL RISKS ASSOCIATED TO THE ACTIVITIES OF THE ENERSIS GROUP 23 ARGENTINA 28 GENERATION 28 Endesa Costanera 28 El Chocón 29 DISTRIBUTION 30 Edesur 30 BRAZIL 31 ENDESA BRASIL 31 GENERATION 31 Cachoeira Dourada 31 Fortaleza (cgtf) 32 TRANSMISSION 33 CIEN 33 DISTRIBUTION 35 Ampla 35 Coelce 36 CHILE 37 GENERATION 37 Pg.7 Endesa Chile 37 DISTRIBUTION 39 Chilectra 39 COLOMBIA 40 GENERATION 40 Emgesa 40 DISTRIBUTION 41 Codensa 41 GENERATION 42 Edegel 42 DISTRIBUTION 43 Edelnor 43 MARKET INFORMATION 45 EQUITY MARKET 45 CONFERENCE CALL INVITATION 49 DISCLAIMER 50 Pg.8 General Information (Santiago, Chile, Tuesday, November 6, 2012.) Enersis S.A. (NYSE: ENI), announced today its consolidated financial results for the nine month period ended September 30, 2012. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between September 30, 2011 and September 30, 2012. Figures as of September 30, 2012 are additionally translated into US$, merely as a convenience translation, using the exchange rate of US$ 1 Ch$ 473.77 for the Balance Sheet, and the average exchange rate for the period of US$ 1 Ch$ 489.50 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. The consolidation includes the following investment vehicles and companies: a) In Chile: Endesa Chile (NYSE: EOC)*, Chilectra, and Inmobiliaria Manso de Velasco. b) Others than Chile: Distrilima (Peru), Endesa Brasil (Brazil)**, Edesur (Argentina) and Codensa (Colombia). * Includes Endesa Chile Chilean subsidiaries (Endesa Eco, Celta, Pehuenche, San Isidro, merger between San Isidro and Pangue, and Tunel El Melón), non Chilean subsidiaries (Endesa Costanera, El Chocón, Edegel and Emgesa) and jointly controlled companies (GasAtacama, Transquillota and HidroAysén.) ** Includes Endesa Fortaleza, CIEN, Cachoeira Dourada, Ampla and Coelce. Pg.9 Simplified Organizational Structure Pg.10 Consolidated Income Statement Analysis Net Income Enersis’ Net Income attributable to the owners of the controller for the cumulative period as of September 30, 2012 reached Ch$ 264,557 million, representing a 17.1% decrease compared to the same period of 2011, which was Ch$ 319,026 million. This is mainly explained by more than two years of sustained drought in Chile; however, this situation has been slightly improving since June 2012. Under IFRS Table 1 CONSOLIDATED INCOME STATEMENT (Million Ch$) (Thousand US$) 9M 2011 9M 2012 Var 2011-2012 Chg % 9M 2012 Sales 4,645,608 4,713,328 67,720 1.5% 9,628,863 Energy sales 4,323,338 4,368,869 45,530 1.1% 8,925,166 Other sales 20,770 21,221 451 2.2% 43,352 Other services 301,500 323,239 21,739 7.2% 660,346 Other operating income 203,192 182,982 (20,209) (9.9%) 373,815 Revenues 4,848,799 4,896,311 47,511 1.0% 10,002,677 Energy purchases (1,309,276) (1,372,853) (63,577) (4.9%) (2,804,602) Fuel consumption (595,644) (602,101) (6,456) (1.1%) (1,230,032) Transportation expenses (303,241) (359,822) (56,581) (18.7%) (735,082) Other variable costs (475,038) (441,106) 33,932 7.1% (901,135) Procurements and Services (3.5%) Contribution Margin 2,165,600 2,120,429 (2.1%) 4,331,827 Other work performed by entity and capitalized 35,665 36,027 362 1.0% 73,600 Employee benefits expense (269,352) (302,481) (33,129) (12.3%) (617,939) Other fixed operating expenses (420,266) (372,852) 47,414 11.3% (761,699) Gross Operating Income (EBITDA) 1,511,647 1,481,124 (2.0%) 3,025,789 Depreciation and amortization (313,265) (331,392) (18,127) (5.8%) (677,000) Reversal of impairment profit (impairment loss) recognized in profit or loss 1,048 (22,722) (23,770) (2267.8%) (46,419) Operating Income 1,199,430 1,127,010 (6.0%) 2,302,369 Net Financial Income (22.4%) Financial income 134,089 122,017 (12,072) (9.0%) 249,268 Financial costs (320,468) (338,726) (18,258) (5.7%) (691,985) Gain (Loss) for indexed assets and liabilities (17,038) (6,876) 10,162 59.6% (14,047) Foreign currency exchange differences, net 9,277 (14,017) (23,294) (251.1%) (28,635) Gains 68,060 46,089 (21,971) (32.3%) 94,156 Losses (58,783) (60,106) (1,323) (2.3%) (122,791) Share of profit (loss) of associates accounted for using the equity method 5,848 7,754 1,906 32.6% 15,841 Net Income From Other Investments 376 746 370 98.6% 1,524 Net Income From Sale of Assets (7,172) 3,453 10,625 148.1% 7,054 Net Income Before Taxes 1,004,341 901,360 (10.3%) 1,841,389 Income Tax (316,550) (266,951) 49,599 15.7% (545,354) NET INCOME ATTRIBUTABLE TO: 687,791 634,409 (7.8%) 1,296,036 Owners of parent 319,026 264,557 (17.1%) 540,465 Non-controlling interest 368,766 369,852 1,086 0.3% 755,571 Earning per share (Ch$ /share and US$ / ADR) 9.8 8.1 (17.1%) 0.8 Operating income decreased by Ch$ 72,421 million, 6.0% lower than 9M 2011. Operating revenues and costs breakdown by business line for the nine months period ended September 30, 2011 and September 30, 2012 are: Pg.11 Table 2 Operating Income by Businesses Generation and Transmission Distribution Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Operating Revenues 2,012,421 2,003,838 (0.4%) 4,093,643 3,289,889 3,350,890 1.9% 6,845,536 Operating Costs (1,320,909) (1,408,300) 6.6% (2,877,017) (2,771,712) (2,812,754) 1.5% (5,746,177) Operating Income 691,513 595,539 (13.9%) 1,216,626 518,177 538,136 3.9% 1,099,359 Operating Income by Businesses Eliminations and Others Consolidated Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Operating Revenues (453,510) (458,418) 1.1% (936,502) 4,848,799 4,896,311 1.0% 10,002,677 Operating Costs 443,251 451,753 1.9% 922,886 (3,649,369) (3,769,301) 3.3% (7,700,308) Operating Income (35.0%) 1,199,430 1,127,010 (6.0%) 2,302,369 Generation and transmission business evidenced an operating income of Ch$ 595,539 million, representing a Ch$ 95,974 million decrease from the same period of 2011. Physical sales increased 4.6%, amounting to 50,039 GWh in this period. Operating income for generation and transmission business line, detailed by country is presented in the following table: Table 3 4 3 6 5 8 7 Generation & Transmission Chile Argentina Brazil Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Operating Revenues 908,325 815,382 (10.2%) 1,665,746 341,325 291,183 (14.7%) 594,859 223,042 254,847 14.3% 520,628 % of consolidated 45% 41% 41% 17% 15% 15% 11% 13% 13% Operating Costs (662,966) (687,833) 3.8% (1,405,174) (315,891) (284,625) (9.9%) (581,460) (56,285) (125,665) 123.3% (256,722) % of consolidated 50% 49% 49% 24% 20% 20% 4% 9% 9% Operating Income 245,360 127,550 (48.0%) 260,571 25,434 6,559 (74.2%) 13,399 166,757 129,182 (22.5%) 263,906 12 11 10 9 Generation & Transmission Peru Colombia Consolidated Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Operating Revenues 174,349 211,135 21.1% 431,327 365,899 431,825 18.0% 882,175 2,012,421 2,003,838 (0.4%) 4,093,643 % of consolidated 9% 11% 11% 18% 22% 22% 100% 100% Operating Costs (94,801) (135,856) 43.3% (277,540) (191,486) (174,855) (8.7%) (357,212) (1,320,909) (1,408,300) 6.6% (2,877,017) % of consolidated 7% 10% 10% 14% 12% 12% 100% 100% Operating Income 79,549 75,279 (5.4%) 153,787 174,413 256,969 47.3% 524,963 691,513 595,539 (13.9%) 1,216,626 Distribution business showed a Ch$ 19,959 million higher operating income, totaling Ch$ 538,136 million. Physical sales amounted to 54,316 GWh, representing an increase of 2,373 GWh, or 4.6%. Our clients base increased by 380 thousand of new clients approximately, amounting over 13.9 million customers. Operating Income for distribution business line, detailed by country, is as follows: Table 4 4 3 6 5 8 7 Distribution Chile Argentina Brazil Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Operating Revenues 778,005 744,752 (4.3%) 1,521,455 205,924 241,862 17.5% 494,100 1,471,515 1,410,390 (4.2%) 2,881,287 % of consolidated 24% 22% 22% 6% 7% 7% 45% 42% 42% Operating Costs (680,096) (639,100) (6.0%) (1,305,618) (226,226) (277,864) 22.8% (567,649) (1,211,564) (1,179,323) (2.7%) (2,409,240) % of consolidated 25% 23% 23% 8% 10% 10% 44% 42% 42% Operating Income 97,909 105,652 7.9% 215,837 77.3% 259,950 231,067 (11.1%) 472,047 12 11 10 9 Distribution Peru Colombia Consolidated Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ Million Ch$ Chg% Th. US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Operating Revenues 238,636 288,591 20.9% 589,563 595,808 665,295 11.7% 1,359,132 3,289,889 3,350,890 1.9% 6,845,536 % of consolidated 7% 9% 9% 18% 20% 20% 100% 100% Operating Costs (183,991) (235,452) 28.0% (481,004) (469,835) (481,015) 2.4% (982,667) (2,771,712) (2,812,754) 1.5% (5,746,177) % of consolidated 7% 8% 8% 17% 17% 17% 100% 100% Operating Income 54,646 53,139 (2.8%) 108,558 125,974 184,280 46.3% 376,465 518,177 538,136 3.9% 1,099,359 Pg.12 Net Financial Income The Company’s net financial income as of September 30, 2012 totaled a loss of Ch$ 237,603 million, 22.4% higher than for the same period of 2011. The latter is mainly explained by: Higher financial expense of Ch$ 18,258 million, mainly due to increases in Edesur of Ch$ 8,828 million for higher average debt and higher fines, in Edegel of Ch$ 7,627 million by updating a contingency with SUNAT and in Costanera of Ch$ 2,817 million for higher average debt cost in this period. Higher exchange rate expense of Ch$ 23,294 million, mainly explained by losses due to exchange rate variation in cash and cash equivalent of Ch$ 10,407 million and in debtors and other accounts receivable of Ch$ 15,261 million. This was partially offset by gains in commercial accounts and other accounts payable of Ch$ 8,259 million. Lower financial revenues of Ch$ 12,073 million as a result of lower revenues from cash deposits of Ch$6,683 million and from pension plans’ assets in Brazil of Ch$ 3,347 million. The latter was partially offset by: Lower adjustment units expenses of Ch$ 10,162 million due to the effect of the UF 1 change mainly over UF denominated debt in some companies in Chile. This as a result of the nine month period of 2012 where the UF increased its value by 1.3% compared with an increase of 2.6% in the same period of last year. Sale of Assets The net income from sale of assets registered an increase of Ch$ 10,625 million, explained by the recognition in 2011 of the loss generated due to the sale of CAM and Synapsis of Ch$ 9,897 million. Taxes Income tax net expense decreased by Ch$ 49,599 million at the end of September 2012. This is explained by decreases in: Endesa Chile by Ch$ 82,573 million, Enersis by Ch$ 28,271 million, Cien by Ch$ 15,041 million, Ampla by Ch$ 3,713 million and Endesa Brasil by Ch$ 2,871 million. This was partially offset by increases in Pehuenche by Ch$ 42,689 million, Emgesa by Ch$ 19,782 million, Codensa by Ch$ 9,213 million, Edesur by Ch$ 5,940 million and Gas Atacama by Ch$ 2,366 million. 1 Unidad de Fomento: Chilean inflation-indexed, peso-denominated monetary unit Pg.13 Consolidated Balance Sheet Analysis Assets Under IFRS Table 5 ASSETS (Million Ch$) (Thousand US$) As of Dec 31, 2011 As of September 30, 2012 Var 2011-2012 Chg % As of September 30, 2012 CURRENT ASSETS Cash and cash equivalents 1,219,921 782,663 (437,258) (35.8%) 1,651,989 Other current financial assets 939 1,476 537 57.2% 3,116 Other current non-financial assets 72,466 100,539 28,073 38.7% 212,211 Trade and other current receivables 977,602 837,819 (139,784) (14.3%) 1,768,408 Accounts receivable from related companies 35,283 33,580 (1,702) (4.8%) 70,879 Inventories 77,926 99,842 21,917 28.1% 210,740 Current tax assets 141,828 135,212 (6,616) (4.7%) 285,396 Non-current assets (or disposal groups) classified as held for sale - Total Current Assets (21.2%) NON-CURRENT ASSETS Other non-current financial assets 37,355 68,865 31,510 84.4% 145,355 Other non-current non-financial assets 109,501 88,601 (20,901) (19.1%) 187,012 Trade accounts receivables and other receivables, net 443,328 475,096 31,767 7.2% 1,002,798 Investment accounted for using equity method 13,193 12,387 (806) (6.1%) 26,145 Intangible assets other than goodwill 1,467,398 1,146,094 (321,304) (21.9%) 2,419,093 Goodwill 1,476,404 1,394,214 (82,190) (5.6%) 2,942,808 Property, plant and equipment, net 7,242,731 7,085,451 (157,280) (2.2%) 14,955,465 Investment properties 38,056 38,332 276 0.7% 80,908 Deferred tax assets 379,939 445,617 65,678 17.3% 940,576 Total Non-Current Assets (4.0%) TOTAL ASSETS (7.2%) Total Assets decreased Ch$ 988,084 million, mainly due to: Ø Ch$534,834 million decrease in current assets, equivalent to 21.2%, as a result of: v Decrease in cash and cash equivalents of Ch$ 437,258 million mainly due to: in Enersis, dividend payment of Ch$ 187,734 million and interest payments associated to dollar denominated bonds of Ch$ 18,579 million and other payments of Ch$ 8,556 million; in Endesa Chile, payment of UF bonds series F and K of Ch $ 121,210 million and dividend payment to third parties by Ch$ 88,467 million; in Emgesa, dividend payment of Ch$ 91,478 million and income taxes of Ch$ 73,934 million and in Codensa, dividend payment of Ch$ 33,771 million. This was partially offset by proceeds from loans of Ch$ 29,852 million in Ampla, received dividens of Ch$ 27,704 million in Endesa Brasil, Ch$ 13,018 million in Cachoeira Dourada and higher revenues from customers of Ch$ 4,710 million in Coelce. v Decrease in trade receivables of Ch$ 139,783 million, explained by decreases in Endesa Costanera of Ch$ 35,270 million, due to the reduction of the account receivable to CAMMESA; in Endesa Chile of Ch$ 34,121 million, due to lower customer billing; in Ampla of Ch$ 21,010 million due to less revenues, in Pehuenche of Ch$ 18,285 million due to lower customer billing and in CIEN of Ch$ 17,294 million. This was partially offset by increase in Coelce of Ch$ 12,428 million and Chilectra of Ch$ 3,945 million. The latter was partially offset by: Pg.14 v Increase in other current non financial assets of Ch$ 28,073 million, primarily due to increases in Coelce of Ch$ 16,900 million, due to higher investment in R&D programs, and in Ampla of Ch$ 10,845 million. Ø Ch$ 453,250 million decrease in non-current assets equivalent to 4.0%, mainly due to: v Decrease in non-tangible assets other than goodwill of Ch$ 321,304 million, mainly explained by the effect of the reclassification of accounts receivable of Ch$ 111,327 million, because in the second quarter of 2012 the Brazilian electricity regulator, changed the depreciation period for the assets of the electricity distribution concessions, the decrease of Ch$ 69,454 million, due to amortization of the period, and the conversion effect of Ch$ 217,618 million. This was partially offset by new investments of Ch$115,071 million. v Decrease in property, plant and equipment of Ch$ 157,280 million, mainly due to depreciation for the period of Ch$ 261,937 million and to the effect of converting to Chilean pesos subsidiaries whose functional currency is not the Chilean peso by approximately Ch$ 266,299 million. This was partially offset by additions for the period of Ch$ 358,025 million. v Reduction of goodwill of Ch$ 82,190 million, corresponding mainly to the effect of conversion from local currencies to the Chilean peso. This was partially offset by: v Increase in deferred tax assets of Ch$ 65,678 million primarily from increases in Endesa Chile of Ch$ 54,143 million; Enersis of Ch$ 20,126 million and CIEN of Ch$ 7,931 million. Partially offset by decreases in Coelce for Ch$ 10,277 million and Ampla of Ch$ 9,924 million. v Increase in non-current fees receivable Ch$ 31,767 million, mainly due to increases in Coelce of Ch$35,221 million, Ampla of Ch$ 27,658 million due to modification in the payback period and new fixed assets acquisitions, partially offset by decrease in Endesa Cachoeira of Ch$ 18,225 million, due to transfers to short-term and in Costanera of Ch$ 12,543 million. Pg.15 Book Value and Economic Value of Assets Regarding the more important assets, the following should be mentioned: Properties, Plants and Equipment are valued at their purchase cost, net of the corresponding accumulated depreciation and impairment loss they have been subject to. Properties, Plants and Equipment, net of their residual value, if applicable, are linearly depreciated by distributing the cost of their different elements along the estimated years of useful life, which is the period that the companies expect to use them. The useful life is reviewed regularly. The goodwill value generated by consolidation represents the acquisition cost surplus on the Group’s stake in terms of the reasonable value of assets and liabilities, including the identifiable contingent liabilities of a subsidiary at the time of acquisition. Goodwill is not amortized. Instead, at the closing of each accounting period an assessment is made of whether any impairment has occurred during the period that could reduce its recoverable value to an amount below the registered net cost, proceeding in this event to make a timely impairment adjustment (See Note 3.e to the Consolidated Financial Statements). Throughout the fiscal year and in particular at the date of closing, an assessment is made as to any indication of possible loss due to the impairment of any asset. In the event of any such indication, an estimate of the recoverable sum of said asset is made to determine, if applicable, the depreciated amount. If this involves identifiable assets that do not originate independent cash flows, the recoverability of the Cash Generating Unit that the asset belongs to is estimated, understanding as such the smaller group of identifiable assets that generate independent cash incomes. Assets expressed in foreign currency are expressed at the prevalent exchange rate at the closing of the period. Notes and accounts receivable from related companies are classified according to their short and long term maturities. These operations are adjusted according to prevalent market equity conditions. In summary, assets are valued according to the International Financial Reporting Standards, whose criteria are expressed in Note 3 of the Consolidated Financial Statements. Pg.16 Liabilities and Shareholders’ Equity Under IFRS Table 6 LIABILITIES AND SHAREHOLDERS' EQUITY (Million Ch$) (Thousand US$) As of Dec 31, 2011 As of September 30, 2012 Var 2011-2012 Chg % As of September 30, 2012 CURRENT LIABILITIES Other current financial liabilities 672,082 642,951 (29,131) (4.3%) 1,357,095 Trade and other current payables 1,235,064 977,065 (258,000) (20.9%) 2,062,319 Accounts payable to related companies 157,178 155,554 (1,624) (1.0%) 328,332 Other short-term provisions 99,703 87,343 (12,360) (12.4%) 184,357 Current tax liabilities 235,853 162,110 (73,743) (31.3%) 342,170 Current provisions for employee benefits - Other current non-financial liabilities 60,653 87,407 26,753 44.1% 184,492 Liabilities (or disposal groups) classified as held for sale - Total Current Liabilities (14.1%) NON-CURRENT LIABILITIES Other non-current financial liabilities 3,271,355 2,847,453 (423,902) (13.0%) 6,010,202 Non-current payables 14,305 12,176 (2,128) (14.9%) 25,701 Accounts payable to related companies - Other-long term provisions 202,574 199,892 (2,681) (1.3%) 421,919 Deferred tax liabilities 508,438 547,894 39,456 7.8% 1,156,457 Non-current provisions for employee benefits 277,526 246,937 (30,589) (11.0%) 521,217 Other non-current non-financial liabilities 102,985 70,383 (32,603) (31.7%) 148,559 Total Non-Current Liabilities (10.3%) SHAREHOLDERS' EQUITY Issued capital 2,824,883 2,824,883 (0) (0.0%) 5,962,562 Retained earnings (losses) 2,232,969 2,343,297 110,328 4.9% 4,946,064 Share premium 158,760 158,760 - 0.0% 335,099 Other equity changes - Reserves (1,320,883) (1,530,811) (209,928) (15.9%) (3,231,126) - Equity Attributable to Shareholders of the Company 3,895,729 3,796,129 (2.6%) 8,012,598 Equity Attributable to Minority Interest 3,000,425 2,912,492 (2.9%) 6,147,482 Total Shareholders' Equity (2.7%) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (7.2%) The Company’s total liabilities and shareholders’ equity decreased by Ch$ 988,084 million, compared to the period ended on December 31, 2011, due to Ch$ 452,446 million decrease in non-current liabilities, Ch$ 348,105 million in current liabilities and Ch$187,533 million in shareholders’ equity. Ø Current liabilities decreased by Ch$ 348,105 million, equivalent to 14.1%, mainly due to: v Decrease in trade and other current payables by Ch$ 258,000 million due to decreases in accounts payable for goods and services of Ch$ 174,509 million, power purchase providers of Ch$ 60,164 million, fuel suppliers of Ch$ 10,925 million and liabilities for social programs of Ch$ 11,081 million. The above was partially offset by increases in liabilioties for R&D of Ch$ 4,760 million and maintenance contracts suppliers of Ch$ 4,035 million. v Decrease in current tax liabilities of Ch$ 73,743 million mainly due to declining in Emgesa of Ch$ 15,141 million; Codensa of Ch$ 12,632 million, Coelce of Ch$ 18,021 million; Cachoeira of Ch$ 14,987 million; Chilectra of Ch$ 6,343 million, Edegel for Ch$ 11,245 million; CIEN of Ch$ 5,226 million, and Endesa Chile of Ch $ 4,836 million, partially offset by an increae in Pehuenche of Ch$ 27,360 million. Ø Non-Current liabilities decreased by Ch$ 452,447 million, equivalent to 10,3%, mainly explained by: Pg.17 v Decrease in other financial liabilities (financial debt and derivatives) of Ch$ 423,802 million, mainly in Endesa Chile of Ch$ 330,717 million for transferring UF-nominated Bond to the short term and to exchange rate effect; in Coelce of Ch $ 68,788 million due to transfer to short-term and conversion effect; in Costanera of Ch$ 61,767 million due to transfers to short-term, in Edegel of Ch$ 33,020 million for the transfer to the short term, in Codensa of Ch$ 26,411 million as the result of conversion effect and transfer to the short term, in Edelnor of Ch$ 13,814 million for transfer to short-term and for new loan, in Edesur of Ch$ 10,555 million for conversion effect and transfer to the short term and in Fortaleza of Ch$ 6,773 million. This is partially offset by increases in Emgesa of Ch$ 71,260 million for the refinancing loan from short term to long term and Ampla of Ch$ 57,316 million for the issuance of new bond and bank loan. v Decrease in other non-current non-financial liabilities of Ch$ 32,603 million, mainly due to the decreases in Emgesa of Ch$ 11,066 million due to transfer to short term of the equity tax payment; in Codensa of Ch$ 7,114 million; in Cien of Ch$ 3,883 million; in Cachoeira of Ch$1,714 million; in Ampla of Ch$ 1.600 million and in Gas Atacama of Ch$ 3.191 million. Equity decreased by Ch$ 187,533 million with respect to the same period of 2011: v The equity attributable to shareholders of the Company decreased by Ch$ 99,600 million, mainly explained by the effect of the comprehensive result for the period of Ch$ 56,685 million, primarily driven by the result of the parent of Ch$ 264,557 million, negative conversion reserves of Ch$ 239,461 million, positive hedge reserve of Ch$ 30,358 million and other reserves of Ch$230 million, less dividends of the period of Ch$ 154,460 million. v Non-controlling interest decreased by Ch$ 87,933 million, mainly explained by the effect of the comprehensive result for the period of Ch$ 188,105 million, principally driven by the result for the period of the non-controllers of Ch$ 369,852 million, negative other comprehensive results of the period of Ch$ 181,747 million, and by the reduction in other equity movements of Ch$276,038 million. Pg.18 Debt Maturity with Third Parties, Thousand US$ Table 7 (Thousand US$) Balance TOTAL Chile 14,603.2 439,248.9 751,618.6 225,826.8 473,335.6 983,904.1 2,888,537.1 Enersis 2,536.6 5,276.2 612,038.8 5,900.4 457,621.6 42,171.2 1,125,544.8 Chilectra 2.2 - 2.2 Endesa Chile 12,064.4 433,972.6 139,579.8 219,926.4 15,714.0 941,732.8 1,762,990.1 Argentina 81,407.3 138,054.1 70,726.0 34,745.0 34,267.1 - 359,199.4 Edesur 7,087.3 59,437.7 6,403.4 - - - 72,928.3 Costanera 57,900.6 50,274.3 40,313.8 27,410.0 34,267.1 - 210,165.8 Chocón 16,419.5 28,342.0 24,008.8 7,335.0 - - 76,105.3 Hidroinvest - CTM - TESA - Peru 55,241.6 115,613.6 114,039.9 85,646.9 90,158.0 268,264.9 728,964.9 Edelnor 22,771.6 62,468.5 63,086.6 51,928.4 32,794.5 138,568.1 371,617.8 Edegel 32,470.0 53,145.1 50,953.2 33,718.5 57,363.5 129,696.8 357,347.2 Brazil 163,919.7 217,289.3 158,928.1 134,705.3 205,974.0 443,475.8 1,324,292.2 Endesa Brasil - Coelce 21,590.1 92,659.6 90,713.8 36,116.0 86,958.9 137,691.7 465,730.1 Ampla 86,302.3 111,719.4 52,885.6 80,767.2 111,346.1 293,610.0 736,630.6 Cachoeira - Cien 49,246.9 - 49,246.9 Fortaleza 6,780.4 12,910.3 15,328.7 17,822.1 7,669.0 12,174.1 72,684.6 Colombia - 133,850.2 217,526.0 161,434.8 103,118.4 1,180,362.7 1,796,292.2 Codensa - 133,850.2 138,848.8 - 80,532.3 261,868.8 615,100.1 Emgesa - - 78,677.3 161,434.8 22,586.1 918,493.9 1,181,192.1 TOTAL 315,171.8 1,044,056.0 1,312,838.6 642,358.81 906,853.1 2,876,007.5 7,097,285.8 Debt Maturity with Third Parties, Million Ch$ Table 7.1 (Million Ch$) Balance TOTAL Chile 6,919 208,103 356,094 106,990 224,252 466,144 1,368,502 Enersis 1,202 2,500 289,966 2,795 216,807 19,979 533,249 Chilectra 1 - 1 Endesa Chile 5,716 205,603 66,129 104,195 7,445 446,165 835,252 Argentina 38,568 65,406 33,508 16,461 16,235 - 170,178 Edesur 3,358 28,160 3,034 - - - 34,551 Costanera 27,432 23,818 19,099 12,986 16,235 - 99,570 Chocón 7,779 13,428 11,375 3,475 - - 36,056 Hidroinvest - CTM - TESA - Peru 26,172 54,774 54,029 40,577 42,714 127,096 345,362 Edelnor 10,789 29,596 29,889 24,602 15,537 65,649 176,061 Edegel 15,383 25,179 24,140 15,975 27,177 61,446 169,300 Brazil 77,660 102,945 75,295 63,819 97,584 210,106 627,410 Endesa Brasil - Coelce 10,229 43,899 42,977 17,111 41,199 65,234 220,649 Ampla 40,887 52,929 25,056 38,265 52,752 139,104 348,993 Cachoeira - Cien 23,332 - 23,332 Fortaleza 3,212 6,117 7,262 8,444 3,633 5,768 34,436 Colombia - 63,414 103,057 76,483 48,854 559,220 851,029 Codensa - 63,414 65,782 - 38,154 124,066 291,416 Emgesa - - 37,275 76,483 10,701 435,155 559,613 TOTAL 149,319 494,642 621,984 304,330 429,640 1,362,566 3,362,481 Pg.19 Evolution Of Key Financial Ratios Table 8 Indicator Unit As of Dec 31, 2011 As of September 30, 2012 Var 2011-2012 Chg % Liquidity Times 1.03 0.94 (0.09) (8.7%) Acid ratio test * Times 0.99 0.88 (0.11) (11.1%) Working capital Million Ch$ 65,431 (121,298) (186,729) (285.4%) Working capital Thousand US$ 138,108 (256,027) (394,135) (285.4%) Leverage ** Times 0.99 0.90 (0.09) (9.1%) Short-term debt % 36.0 35.0 (1.00) (2.8%) Long-term debt % 64.0 65.0 1.00 1.6% * (Current assets net of inventories and prepaid expenses) / Current liabilities ** Total debt / (equity + minority interest) Table 8.1 Indicator Unit 9M 2011 9M 2012 Var 2011-2012 Chg % Financial expenses coverage * Times 4.6 4.1 (0.49) (11%) Op. income / Op. rev. % 24.7 23.0 (1.7) (6.9%) ROE ** % 12.2 11.2 (1.0) (8.0%) ROA ** % 7.5 7.9 0.4 5.3% * EBITDA / Financial costs ** Annualized figures The liquidity ratio at September 30, 2012 was 0.94 times, showing no variation with respect to December 31, 2011. This reflects a stable company with a solid liquidity position, fulfilling its financial liabilities, financing its investments with cash generation and a comfortable debt maturity structure. The leverage ratio is 0.90 times as of September 30, 2012, reducing by 9.1% compared to December 31, 2011. The financial expenses coverage shows a fall of 0.49 times, equivalent to 10.7%, moving from 4.61 times as of September 30, 2011 to 4.12 times as of September 30, 2012. This is the result of the increase in the company’s financial cost in this period and the decrease in EBITDA. The profitability indicator, operating income over operating revenues, fell 6.9% to 23.0% as of September 30, 2012. On the other hand, the annualized return on equity of the shareholders of the Company is 11.2%, with a fall of 8.0% with respect to September 30, 2011 when it was 12.2%. This was consequence of the lower result reported for the annualized period, compensated by the increase of the equity of the owners. The annualized return on assets passed from 7.5% as of September 30, 2011 to 7.9% in September 30, 2012 as a result of the decline in the company’s assets, partially offset by a lower result for the annualized present period. Pg.20 Consolidated Statements of Cash Flows Analysis Under IFRS Table 9 CASH FLOW (Million Ch$) (Thousand US$) 9M 2011 9M 2012 Var 2011-2012 Chg % 9M 2012 Collection classes provided by operating activities Proceeds from sales of goods and services 5,749,516 5,782,966 33,450 0.6% 11,814,026 Cash receipts from royalties, fees, commissions and other revenue 60,940 65,797 4,856 8.0% 134,416 Receipts from contracts held for purposes of dealing or trading - Receipts from premiums and claims, annuities and other benefits from policies written - Other cash receipts from operating activities 243,435 259,047 15,613 6.4% 529,208 Types of payments Payments to suppliers for goods and services (3,097,168) (3,194,537) (97,369) (3.1%) (6,526,123) Payments from contracts held for dealing or trading 3 - (3) (100.0%) - Payments to and on behalf of employees (277,900) (310,205) (32,305) (11.6%) (633,719) Payments for premiums and claims, annuities and other policy benefits underwritten (3,195) (4,696) (1,501) (47.0%) (9,593) Other payments for operating activities (1,094,030) (1,030,025) 64,005 5.9% (2,104,239) Dividends paid - Dividends received - Payments of interest classified as operating - (0) Proceeds of interest received classified as operating - (0) (0) (0) Income taxes refund (paid) (328,794) (377,590) (48,797) (14.8%) (771,379) Other inflows (outflows) of cash (180,246) (183,926) (3,680) (2.0%) (375,742) Net cash flows from (used in) operating activities 1,072,561 1,006,831 (6.1%) 2,056,856 Cash flows from (used in) investing activities Cash flows from losing control of subsidiaries or other businesses 12,662 - (12,662) (100.0%) - Cash flows used for control of subsidiaries or other businesses - Acquisitions of associates - Other cash receipts from sales of equity or debt instruments of other entities - Other payments to acquire equity or debt instruments of other entities - Other proceeds from the sale of interests in joint ventures - Cash flows used for the purchase of non-controlling - Loans to related companies - Proceeds from sales of property, plant and equipment 3,579 400 (3,178) (88.8%) 818 Purchase of property, plant and equipment (353,971) (374,535) (20,564) (5.8%) (765,138) Proceeds from sales of intangible assets 7,591 - (7,591) (100.0%) - Acquisitions of intangible assets (133,280) (142,114) (8,833) (6.6%) (290,324) Proceeds from other long term assets. - Purchase of other long-term assets (1,855) (2,347) (492) (26.5%) (4,794) Other inflows (outflows) of cash - Prepayments and third party loans (1,259) - 1,259 (100.0%) - Proceeds from prepayments reimbursed and third party loans - Payments arising from futures contracts, forwards, options and swap - (0) (0) (0) Cash receipts from futures contracts, forwards, options and swap - (0) (0) (0) Proceeds from related - Dividends received 4,013 6,848 2,836 70.7% 13,990 Proceeds of interest received classified as operating 15,456 43,027 27,571 178.4% 87,900 Income taxes refund (paid) - Other inflows (outflows) of cash 6,291 (24,312) (30,603) (486.5%) (49,667) Net cash flows from (used in) investing activities (11.9%) Proceeds from shares issue - Proceeds from issuance of other equity instruments - Payments to acquire or redeem the shares of the entity - Payments for other equity interests - Total loan amounts from 491,956 331,334 (160,622) (32.6%) 676,883 Proceeds from term loans 58,077 238,473 180,396 310.6% 487,177 Proceeds from short-term loans 433,879 92,861 (341,017) (78.6%) 189,707 Repayments of borrowings - 0 0 0 Payments of loans (448,529) (540,161) (91,632) (20.4%) (1,103,496) Payments of finance lease liabilities (8,640) (7,417) 1,223 14.2% (15,153) Repayment of loans to related companies 0 (0) (0) (146.9%) (0) Proceeds from government grants - Dividends paid (566,338) (437,637) 128,701 22.7% (894,049) Payments of interest classified as operating (186,251) (203,679) (17,428) (9.4%) (416,096) Income taxes refund (paid) - Other inflows (outflows) of cash (5,251) (21,937) (16,685) (317.7%) (44,814) Net cash flows from (used in) financing activities (21.6%) Net increase (decrease) in cash and cash equivalents, before the effect of changes in the exchange rate (300.7%) Effect of exchange rate changes on cash and cash equivalents 67,365 (71,561) (138,926) (206.2%) (146,192) Increase (decrease) in cash and cash equivalents (1729.5%) Cash and cash equivalents at beginning of period 961,355 1,219,921 258,566 26.9% 2,492,178 Cash and cash equivalents at end of period 937,454 782,663 (16.5%) 1,598,903 Pg.21 The company generated a negative net cash flow during the period of Ch$ 365,697 million, compounded by the following: Operating activities for this period generated a net positive flow of Ch$ 1,006,831 million, a fall of 6.1% compared to the same period of the previous year. This flow is mainly composed of cash receipts from sales and royalties of Ch$ 5,782,966 million and other operating flows of Ch$ 324,844 million, offset by payments to suppliers of Ch$ 3,194,537 million, payment to employees of Ch$ 310,205 million and other operation payments of Ch$ 1,596,237 million. Investment activities generated a negative net cash flow of Ch$ 493,031 million, a decrease in cash of 11.9% or Ch$ 52,258 million compared to the same period of 2011. These disbursements relate mainly to the acquisition of properties, plant and equipment of Ch$ 374,135 million, the incorporation of intangible assets (IFRIC 12 in Brazil) of Ch$ 142,114 million, and other investment disbursements of Ch$26,658 million, partially compensated by interests received of Ch$43,027 million and other investment amounts of Ch$ 6,848 million. Financing activities generated a net negative cash flow of Ch$ 879,497 million, mainly for the payment of dividends of Ch$ 437,637 million, loan payments of Ch$ 540,161 million, interest payments of Ch$203,679 and other financing disbursements of Ch$ 29,354 million. This was partially offset by loan drawings of Ch$ 331,334 million. Cash Flow Received From Foreign Subsidiaries by Enersis, Chilectra and Endesa Chile Table 10 Cash Flow Interest Received Dividends Received Capital Reductions Others Total Cash Received (Thousand US$) 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 9M 2011 9M 2012 Argentina 101.8 - 101.8 - Peru - - 61,600.7 10,339.1 - 61,600.7 10,339.1 Brazil - - 172,779.9 - 172,779.9 - Colombia - - 27,664.4 27,754.5 - 27,664.4 27,754.5 Others - Total - Source: Internal Financial Report Pg.22 Table 11 Payments for Additions of Fixed Assets Depreciation Million Ch$ Thousand US$ Million Ch$ Thousand US$ 9M 2011 9M 2012 9M 2012 9M 2011 9M 2012 9M 2012 Endesa Chile 195,400 173,558 354,562 124,390 136,959 279,794 Cachoeira 1,799 4,261 8,705 5,538 4,627 9,453 Endesa Fortaleza 5,521 2,681 5,477 6,072 5,133 10,486 Cien 1,450 2,498 5,103 7,876 10,913 22,294 Chilectra S.A. 18,445 35,167 71,843 16,151 17,510 35,771 Edesur 57,399 68,867 140,688 9,729 10,498 21,446 Edelnor 24,056 35,613 72,754 14,596 16,805 34,331 Ampla (*) 89,003 83,683 170,956 42,547 44,894 91,714 Coelce (*) 41,739 58,246 118,991 30,212 24,236 49,512 Codensa 48,078 50,990 104,168 44,550 47,918 97,892 Cam Ltda.(**) 46 - - 294 - - Inmobiliaria Manso de Velasco Ltda. 1,922 175 358 198 185 378 Synapsis (***) 488 - 478 - - Enersis holding and investment companies 777 1,224 2,501 886 975 1,992 Total 486,123 516,963 1,056,104 303,517 320,653 655,062 (*) Includes concessions intangible assets. The Principal Risks associated to the activities of the Enersis Group Commercial and Regulatory Risk The Group’s activities are subject to a broad range of governmental standards and environmental regulations. Any modification of such standards and regulations may affect the Group’s activities, economic situation and operating results. The Group’s distribution activity is subject to a wide range of rules regarding tariffs and other issues that govern their activities in each of the countries where it operates and which could modify distribution subsidiaries operating results. The Group’s generation activity is subject to existing hydrological and weather conditions in the geographic zones in which the Group’s hydroelectric generating plants are located. Commercial policies have been planned in order to moderate the possible impact of changes in these variables. Group’s activities are subject to certain environmental regulation which Enersis fulfills constantly. Modifications applied on such regulations may affect the operations, economic condition or the results of these operations. Enersis and its operating subsidiaries are subject to environmental regulations which, among other things, require the company to conduct environmental impact studies for future projects, obtaining permits, licenses and other authorizations and the fulfillment of all requirements of those licenses, permits and norms. As any other regulated company, Enersis cannot guarantee: · The approval from regulators of environmental impact studies. · That public opposition may not cause delays or modifications to any proposed project and Pg.23 · That laws or regulations may not change or be interpreted in a manner that could adversely affect the operations or the plans for companies in which Enersis or its subsidiaries hold investments. The group’s commercial activity has been planned to moderate possible impacts resulting from changes in hydrological conditions. Enersis group’s operations include hydroelectric generation and therefore depend on the hydrological conditions at any time in the broad geographical zones where its hydroelectric generation installations are located. If hydrological conditions produce droughts or other conditions that negatively affect hydroelectric generation, the results could be adversely affected. Enersis has therefore defined as an essential part of its commercial policy not to contract 100% of its total capacity. The electricity business is also affected by atmospheric conditions like average temperatures which govern consumption. The different weather conditions can produce differences in the margin obtained by the business. Financial situation and the results from operations could be adversely affected if risk exposure weren’t efficiently managed in regards to interest rates, prices of commodities, and exchange rates. Interest Rate Risk Interest rate variations modify the fair value of those assets and liabilities that accrue a fixed interest rate, as well as the future flows of assets and liabilities pegged to a variable interest rate. In compliance with our current interest rate hedging policy, the portion of fixed and/or hedged debt to the total net debt was 57% as of September 30, 2012 on a consolidated basis. Depending on the Group’s estimates and debt structure objectives, hedging transactions take place hiring derivatives that mitigate these risks. Instruments currently used to accomplish the policy, are interest rate swaps. The structure of Enersis’ financial debt sort by fixed, protected and variable interest rate, and after derivatives, is as follows: Net Position: September 30 2012 Dec. 31 2011 % % Fixed Interest Rate 57% 62% Variable Interest Rate 43% 38% Total 100% 100% Exchange Rate Risk The exchange rate risks are mainly related to the following transactions: Foreign currency debts raised by Group’s companies. Payments to be made on international markets for the acquisition of projects related materials. Group companies’ incomes directly linked to the evolution of the dollar, and Incoming cash flows from our subsidiaries abroad exposed to exchange rate fluctuations. Pg.24 In order to mitigate exchange rate risks, Enersis’ exchange rate hedging policy is based on cash flows and it strives to maintain a balance between dollar indexed flows and the asset and liability levels in such currency. Cross currency swaps and exchange rate forwards are the instruments currently used in compliance with this policy. Likewise, the policy looks to refinance debts in each company’s functional currency. Commodities Risk Enersis is exposed to price fluctuation risk on some commodities, basically through Fuel purchases for the electricity generation and also, Energy transactions in the local markets. In order to reduce risks in extreme drought conditions, the company has designed a trading policy that defines sales commitment levels consistent with its generating plants’ firm energy in a dry year, including risk mitigation clauses in some unregulated clients’ contracts. In view of the operative conditions by the electricity generation market in Chile has experienced, like extreme drought and rising oil prices, the company has decided to hire a derivative to place a cap on the Brent price for consumption. As of September 30, 2012 there are no outstanding coverage instruments and instruments taken in the past have been specific and for no considerable monetary amounts. Market and operative conditions will be constantly analyzed to adjust the volume hedged or take new hedges for the following months. Liquidity Risk In engaging committed long term credit facilities and short term financial investments the Group maintains a consistent liquidity policy, for the amounts required to support projected needs for the period, contingent with the situation and the expectations in the debt and capital markets. As of September 30, 2012, the Enersis Group held liquidity in the amount of Ch$ 782,663 million in Cash and Cash Equivalent and Ch$ 212,812 million in committed long term credit lines. As of December 31st, 2011, the Enersis Group held liquidity in the amount of Ch$ 1,219,921 million in Cash and Cash Equivalent and Ch$ 238,832 million in committed long term credit lines. Credit Risk Credit risk in accounts receivable, originating from trading activities, has been historically very limited given that the short term collection conditions with customers doesn’t allow them to individually accumulate significant amounts. Additionally, in the case of the so-called “unregulated clients” of our electricity generation and distribution business, a formal procedure is applied to control the credit risk, using a systematic evaluation of our counterparties, index definition and credit risk factors by virtue of which the contracts are approved or additional guarantee requirements are defined. Furthermore, in our electricity generating business, in the event of non-payment, some countries allow power supply cut-offs, and in almost all contracts a lack of payment is established as cause for contract termination. For this purpose, credit risks are constantly monitored and the maximum amounts exposed to payment risks are measured, which are limited. Pg.25 In turn, in our electricity distribution business, the energy supply cut-off is a power held by our companies in case of default by our customers, applied in accordance with the applicable regulation in each country, enabling the credit risk evaluation and control process, which is also limited. Surplus cash flow investments are placed in prime national and foreign financial entities (with an investment grade equivalent risk rating) with limits established for each entity. In the selection of banks for investment, the Group considers those that hold two investment grade classifications, according to the three main international rating agencies (Moody’s, S&P and Fitch Ratings). Positions are backed up by treasury bonds from the country of operations and instruments issued by the most reputable banks, favoring, wherever possible, the first ones. Derivatives are engaged with highly solvent entities; about 80% of operations are conducted with entities that hold an A- or higher rating. Risk Measurement The Enersis Group measures the Value at Risk (VaR) of its debt and financial derivatives positions in order to guarantee that the risk taken by the company remains consistent with the risk exposure defined by Management, thus restricting the volatility of its financial results. The positions portfolio used in the calculations of the current Value at Risk is comprised of debt and financial derivatives. The calculated Value at Risk represents the possible value loss of the aforementioned positions portfolio over one day time horizon with 95% of confidence. The volatility of the risk variables that affect the value of the positions portfolio has been studied, including: The U.S. dollar Libor interest rate. The usual banking local indexes for debts, taking into account the different currencies our companies operate under, and The exchange rates of the different currencies involved in the calculation. The calculation of VaR is based on generating possible future scenarios (at one day) of market values (both spot and term) for the risk variables, using Bootstrapping methodology. The number of scenarios generated ensures compliance with the simulation convergence criteria. A matrix of volatilities and correlations between the various risk variables calculated based on the historical values of the logarithmic price return, has been applied to simulate the future price scenario. Once the price scenarios have been obtained, the fair value of the portfolio is calculated using such scenarios, obtaining a distribution of possible values at one day. The one-day 95% confidence VaR number is calculated as the 5% percentile of the potential increases in the fair value of the portfolio in one day. The various debt positions and financial derivatives included in the calculation have been valued consistently using the financial capital calculation methodology reported to Management. Pg.26 Taking in consideration the above mentioned hypotheses, the breakdown for VaR in every mentioned type of positions is the following: Financial Positions Sept. 30 2012 Dec. 31 2011 Th Ch$ Th Ch$ Interest Rate 18,614,609 41,560,004 Exchange Rate 4,479,041 3,602,591 Correlation (225,220) (310,050) Total 22,868,430 44,852,545 Other Risks A portion of Enersis and Endesa Chile’s debt is subject to cross default provisions. If certain defaults in debt of certain specific subsidiaries are not remedied within specified grace periods, a cross default could affect Endesa Chile and Enersis, and under certain scenarios, debts at the holding company level could be accelerated. Nonpayment – after any applicable grace period – of the debts of Enersis and Endesa Chile, and in the case of Enersis, its subsidiaries Endesa Chile and Chilectra, with an individual principal amount outstanding in excess of US$ 50 million (or its equivalent in other currencies), and with a missed payment also in excess of US$ 50 million, could give rise to a cross default of several bank revolving debt facilities at the Endesa Chile and Enersis levels. Furthermore, some of these debt facilities are also subject to cross acceleration provisions in the event of a default in other debt of the companies mentioned above, for reasons other than payment default, for events such as bankruptcy, insolvency proceedings, and materially adverse governmental or legal actions, in all cases for amounts in excess of US$ 50 million. Similarly, nonpayment – after any given applicable grace period - of the debts of Enersis and Endesa Chile or any of their Chilean subsidiaries, in single indebtedness in default with a principal in excess of US$ 30 million, could potentially give rise to a cross default of Enersis and Endesa Chile Yankee bonds. Finally, in the case of local bonds of Enersis and Endesa Chile, prepayment is triggered only as a result of a default of the Issuer. There are no clauses in the credit agreements by which changes in the corporate or debt classification of these companies from risk rating agencies could trigger prepayments. Nevertheless, a modification in the Feller Rate and Fitch Ratings Chile local debt risk classification could trigger a change in the applicable margin to determine the interest rate, in the local committed credit lines executed in 2009. Pg.27 Argentina Generation In Argentina, the operating income for the period amounted to Ch$ 6,559 million, representing a 74.2% drop in relation to the same period of 2011. This is primarily explained by lower operating income of Ch$50,142 million, due to a 15.9% reduction in average energy sale price. The foregoing was partially offset by a Ch$ 45,055 million reduction in procurement and service costs, mainly explained by a decrease of 9.2% in energy purchases costs and 15.2% decrease in fuel consumption. EBITDA from operations in Argentina amounted to Ch$ 24,572 million; namely, 35.0% lower compared to that recorded in 9M 2011. Endesa Costanera Endesa Costanera’s operating income decreased by Ch$ 28,210 million, showing a negative result of Ch$18,279 million in the 9M 2012 period. This is explained by a 19.1% reduction in operating revenues, due to lower energy sales revenues of Ch$ 58,481 million and by a 13.4% reduction in the average energy sale price. This was partially offset by a Ch$ 42,297 million reduction in procurement and service costs, mainly due to a 15.2% reduction in fuel consumption and a reduction of Ch$ 3,433 million in transportation costs. Physical sales reached 6,686 GWh, 6.6% lower than same period of 2011. The net effect of translating the financial statements from Argentine pesos to Chilean pesos in both periods led to a 5.5% decrease in Chilean pesos as of September 2012, when compared to September 2011. Table 12 Endesa Costanera Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 306,738 248,232 (58,507) (19.1%) 507,113 Procurement and Services (271,307) (229,009) 42,297 15.6% (467,843) Contribution Margin 35,432 19,222 (45.7%) 39,269 Other Costs (15,637) (21,878) (6,242) (39.9%) (44,695) Gross Operating Income (EBITDA) 19,795 (113.4%) Depreciation and Amortization (9,865) (15,624) (5,759) (58.4%) (31,917) Operating Income 9,930 (284.1%) Figures may differ from those accounted under Argentine GAAP. Table 12.1 Endesa Costanera 9M 2011 9M 2012 Var 2011-2012 Chg% GWh Produced 7,090 6,573 (517) (7.3%) GWh Sold 7,158 6,686 (471) (6.6%) Market Share 8.2% 7.4% (0.8) pp. Pg.28 El Chocón El Chocón’s operating income reached Ch$ 22,301 million, reflecting a 34.9% increase when compared to the same period of 2011. This result is mainly explained by 16.4% higher energy sales revenues, due to higher physical sales in the spot market, and a 27.4% decrease in energy purchases costs. The net effect of translating the financial statements from Argentine pesos to Chilean pesos in both periods led to a 5.5% decrease in Chilean pesos as of September 2012, when compared to September 2011. Table 13 El Chocón Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 34,696 40,384 5,688 16.4% 82,501 Procurement and Services (12,643) (10,585) 2,058 16.3% (21,625) Contribution Margin 22,053 29,799 7,746 35.1% 60,876 Other Costs (3,425) (5,510) (2,085) (60.9%) (11,257) Gross Operating Income (EBITDA) 18,627 24,289 5,661 30.4% 49,619 Depreciation and Amortization (2,095) (1,987) 107 5.1% (4,060) Operating Income 16,533 22,301 5,768 34.9% 45,560 Figures may differ from those accounted under Argentine GAAP. Table 13.1 El Chocón 9M 2011 9M 2012 Var 2011-2012 Chg% GWh Produced 1,703 2,341 638 37.5% GWh Sold 2,079 2,603 524 25.2% Market Share 2.4% 2.9% 0.5 pp. Pg.29 Distribution Edesur Our distribution subsidiary, Edesur, showed a 77.3% drop in operating income, showing for this period losses of Ch$ 36,002 million. The negative evolution of the company results are the consequence of increased operating costs derived from the country’s inflation rate, without the corresponding tariff increases because of the delay in fulfilling certain clauses of the Minutes of Agreement executed with the National Government of Argentina, especially the semi-annual recognition of tariff adjustments incorporated into the Cost Monitoring Mechanism (MMC, in its Spanish acronym) and the implementation of an Integral Tariff Review (RTI, in its Spanish acronym) as provided in such Minutes, all of which is heavily impacting Edesur’s financial balance. Operating revenues increased by Ch$ 35,937 million, 17,5% higher compared to the same period of last year. This is mainly explained by the increase in the average energy sales price. The latter was offset by a Ch$ 30,618 million increase in energy purchases and a Ch$14,624 increase in other operation fixed costs. Physical sales increased by 1.9% reaching 13,308 GWh. The energy losses in this period were 10.7% and the number of clients grew 1.1%, exceeding 2.39 million. The net effect of translating the financial statements from Argentine pesos to Chilean pesos in both periods led to a 5.5% decrease in Chilean pesos as of September 2012, when compared to September 2011. Table 14 Edesur Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 205,924 241,862 35,937 17.5% 494,100 Procurement and Services (103,825) (133,292) (29,467) (28.4%) (272,302) Contribution Margin 102,100 108,570 6,470 6.3% 221,797 Other Costs (111,280) (132,656) (21,376) (19.2%) (271,004) Gross Operating Income (EBITDA) (162.4%) Depreciation and Amortization (11,122) (11,916) (794) (7.1%) (24,343) Operating Income (77.3%) Figures may differ from those accounted under Argentine GAAP. Table 14.1 Edesur 9M 2011 9M 2012 Var 2011-2012 Chg% Customers (Th) 2,367 2,392 26 1.1% GWh Sold 13,064 13,308 244 1.9% Clients/Employee 830 834 4 0.5% Energy Losses % 10.6% 10.7% 0.1% Pg.30 Brazil Endesa Brasil Operating Income amounted to Ch$ 358,790 million, 14.8% lower than the Ch$ 420,987 million reported in the same period of 2011. Table 15 Endesa Brasil (Million Ch$) (Thousand US$) 9M 2011 9M 2012 Var 2011-2012 Chg % 9M 2012 Sales 1,460,357 1,464,144 3,786 0.3% 2,991,100 Other operating income 142,014 117,580 (24,434) (17.2%) 240,204 Total Revenues 1,602,371 1,581,723 (20,648) (1.3%) 3,231,304 Procurements and Services (914,674) (936,116) (21,442) (2.3%) (1,912,392) Contribution Margin 687,697 645,608 (6.1%) 1,318,912 Other Costs (186,769) (180,118) 6,651 3.6% (367,963) Gross Operating Income (EBITDA) 500,928 465,490 (7.1%) 950,949 Depreciation and Amortization (92,664) (90,206) 2,458 2.7% (184,282) Reversal of impairment profit (loss) recognized in profit or loss 12,723 (16,493) (29,216) (229.6%) (33,694) Operating Income 420,987 358,790 (14.8%) 732,973 Net Financial Income (51.8%) Financial income 99,981 79,940 (20,041) (20.0%) 163,310 Financial expenses (149,171) (144,769) 4,403 3.0% (295,748) Income (Loss) for indexed assets and liabilities - Foreign currency exchange differences, net 5,510 (1,496) (7,006) (127.2%) (3,057) Gains 16,085 3,111 (12,974) (80.7%) 6,355 Losses (10,576) (4,607) 5,968 56.4% (9,412) Net Income from Related Comp. Cons. by the Prop. Eq. Method - (0) Net Income from Other Investments - 0 0 0 Net Income from Sales of Assets - 2,032 2,032 4,152 Net Income before Taxes 377,306 294,498 (21.9%) 601,630 Income Tax (85,916) (64,650) 21,266 24.8% (132,074) NET INCOME 291,390 229,848 (21.1%) 469,556 Net Income Attributable to Owners of the Company 208,569 171,087 (18.0%) 349,513 Net Income Attributable to Minority Interest 82,821 58,761 (29.1%) 120,043 Generation In Brazil, the operating income of our subsidiaries amounted to Ch$ 129,182 million, 22.5% lower than for the same period of 2011, when operating results amounted to Ch$ 166,757 million. Cachoeira Dourada The operating income of Cachoeira Dourada was Ch$ 71,741 million, 17.2% higher than for 9M 2011. This is mainly explained by 19.5% of higher energy sales revenues, reaching Ch$ 108,176 million and 3,178 GWh sold, and higher average sale price of 7.1%. This was partially offset by an increase in energy purchases costs of Ch$ 7,171 million. The effect of converting these financial statements from Brazilian reals to Chilean pesos in both periods was to generate a 12.3% reduction in Chilean pesos in September 2012 when compared to September 2011. Pg.31 Table 16 Cachoeira Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 90,531 108,192 17,661 19.5% 221,026 Procurement and Services (19,653) (27,459) (7,806) (39.7%) (56,097) Contribution Margin 70,878 80,733 9,855 13.9% 164,929 Other Costs (4,084) (4,305) (221) (5.4%) (8,795) Gross Operating Income (EBITDA) 66,794 76,428 9,633 14.4% 156,134 Depreciation and Amortization (5,595) (4,687) 908 16.2% (9,575) Operating Income 61,199 71,741 10,542 17.2% 146,559 Figures may differ from those accounted under Brazilian GAAP. Table 16.1 Cachoeira 9M 2011 9M 2012 Var 2011-2012 Chg% GWh Produced 2,047 2,755 708 34.6% GWh Sold 2,849 3,178 329 11.6% Market Share 0.9% 1.0% 0.1 pp. Fortaleza (cgtf) The operating income of Endesa Fortaleza (CGTF) amounted to Ch$ 32,880 million, evidencing a 17.2% decrease as compared to the same period of the previous year. This is mainly explained by an increase in energy purchases costs of 106.1%, due to a 155.6% increase in average energy purchase price. This was partially offset by a decrease in other operating costs of Ch$ 9,281, a 144.0% lower when compared to 9M 2011. Physical sales of the period reached 2,124 GWh, 5.5% more than the same period of last year. The effect of converting these financial statements from Brazilian reals to Chilean pesos in both periods was to generate a 12.3% reduction in Chilean pesos in September 2012 when compared to September 2011. Table 17 Fortaleza Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 98,999 97,422 (1,577) (1.6%) 199,024 Procurement and Services (48,573) (53,809) (5,236) (10.8%) (109,926) Contribution Margin 50,427 43,614 (13.5%) 89,098 Other Costs (4,583) (5,549) (966) (21.1%) (11,335) Gross Operating Income (EBITDA) 45,844 38,065 (17.0%) 77,763 Depreciation and Amortization (6,120) (5,185) 936 15.3% (10,592) Operating Income 39,723 32,880 (17.2%) 67,171 Figures may differ from those accounted under Brazilian GAAP. Table 17.1 Fortaleza 9M 2011 9M 2012 Var 2011-2012 Chg% GWh Produced 348 789 441 126.7% GWh Sold 2,012 2,124 112 5.5% Market Share 0.6% 0.6% (0.0) pp. Pg.32 Transmission CIEN Our transmission subsidiary, CIEN, showed a decrease in operating income of Ch$ 41,533 million, reaching Ch$ 27,098 million. This is explained because 2011 results were positively impacted by a provision reversal for accounts receivable considered not recoverable for Ch$20.936 million and another one, amounting to Ch$27.827 million, corresponding to sales tax that does not apply in 2012. Operating revenues increased by Ch$ 14,255 million, due to the fully registration of toll charges during this year (RAP – Permitted Annual Remuneration) of Ch$ 53,115 million, whereas 2011 figures only include this item since the end of April. The effect of converting these financial statements from Brazilian reals to Chilean pesos in both periods was to generate a 12.3% reduction in Chilean pesos in September 2012 when compared to September 2011. Pg.33 Table 18 Cien (*) Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 38,860 53,115 14,255 36.7% 108,508 Procurement and Services 21,116 (8,680) (29,796) (141.1%) (17,733) Contribution Margin 59,975 44,434 (25.9%) 90,774 Other Costs (4,362) (6,381) (2,019) (46.3%) (13,036) Gross Operating Income (EBITDA) 55,614 38,053 (31.6%) 77,738 Depreciation and Amortization (7,919) (10,955) (3,036) (38.3%) (22,380) Reversal of impairment profit (loss) recognized in profit or loss 20,936 - (20,936) (100.0%) - Operating Income 68,631 27,098 (60.5%) 55,359 Figures may differ from those accounted under Brazilian GAAP. Pg.34 Distribution In Brazil, the operating income of our distribution subsidiaries amounted to Ch$ 231,067 million, which is 11.1% lower than that obtained in the same period of the previous year. Ampla Ampla’s operating income amounted to Ch$ 118,731 million, which compared to previous year, represents a decrease of 7.5%. This lower result is mostly due to lower energy sales revenues of Ch$12,053 million and higher transportation costs of Ch$ 29,329 million. This was partially offset by Ch$19,176 million reduction in energy purchases costs and Ch$ 25,923 million in other operating costs. Physical sales grew by 4.2%, reaching 7,943 GWh. Energy losses dropped by 0.4 p.p., going from 19.8% to 19.4%. The number of Ampla’s clients increased by 70 thousand, thus exceeding 2.69 million clients. The effect of converting these financial statements from Brazilian reals to Chilean pesos in both periods was to generate a 12.3% reduction in Chilean pesos in September 2012 when compared to September 2011. Table 19 Ampla Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 829,718 802,983 (26,735) (3.2%) 1,640,415 Procurement and Services (555,716) (539,945) 15,770 2.8% (1,103,055) Contribution Margin 274,003 263,038 (4.0%) 537,360 Other Costs (98,219) (87,394) 10,825 11.0% (178,537) Gross Operating Income (EBITDA) 175,783 175,644 (0.1%) 358,824 Depreciation and Amortization (42,547) (44,893) (2,346) (5.5%) (91,713) Reversal of impairment profit (loss) recognized in profit or loss (4,904) (12,020) (7,116) (145.1%) (24,556) Operating Income 128,332 118,731 (7.5%) 242,555 Figures may differ from those accounted under Brazilian GAAP. Table 19.1 Ampla 9M 2011 9M 2012 Var 2011-2012 Chg% Customers (Th) 2,621 2,691 70 2.7% GWh Sold 7,627 7,943 317 4.2% Clients/Employee 2,197 2,312 115 5.2% Energy Losses % 19.8% 19.4% (0.3) pp. Pg.35 Coelce Coelce’s operating income decreased by 14.7% reaching Ch$ 112,336 million. This performance is mostly due to a Ch$ 34,391 million decrease in operating revenues, mainly due to lower other operating revenues explained by Ch$ 13,364 million due to the construction of fixed assets (IFRIC 12) and a 12.1% reduction in average energy sale price. This was partially offset by an increase of 10.7% in physical sales. Physical sales increased by 10.6%, amounting to 7,265 GWh. Energy losses increased by 0.4 p.p. up to 12.4%. Coelce’s number of clients expanded by 121 thousand, reaching 3.3 million clients. The effect of converting these financial statements from Brazilian reals to Chilean pesos in both periods was to generate a 12.4% reduction in Chilean pesos in September 2012 when compared to September 2011. Table 20 Coelce Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 641,796 607,406 (34,390) (5.4%) 1,240,871 Procurement and Services (409,831) (395,675) 14,155 3.5% (808,326) Contribution Margin 231,966 211,731 (8.7%) 432,546 Other Costs (66,826) (70,687) (3,861) (5.8%) (144,406) Gross Operating Income (EBITDA) 165,140 141,044 (14.6%) 288,140 Depreciation and Amortization (33,521) (28,708) 4,813 14.4% (58,648) Operating Income 131,619 112,336 (14.7%) 229,492 Figures may differ from those accounted under Brazilian GAAP. Table 20.1 Coelce 9M 2011 9M 2012 Var 2011-2012 Chg% Customers (Th) 3,190 3,311 121 3.8% GWh Sold 6,566 7,265 699 10.6% Clients/Employee 2,468 2,551 83 3.4% Energy Losses % 12.0% 12.4% 0.4 pp. Pg.36 Chile Generation Endesa Chile Consolidated Income Statement of Endesa Chile Table 21 Endesa Chile (Million Ch$) (Thousand US$) 9M 2011 9M 2012 Var 2011-2012 Chg % 9M 2012 Sales 1,791,612 1,749,767 (41,845) (2.3%) 3,574,601 Other operating income 12,368 4,317 (8,051) (65.1%) 8,818 Total Revenues 1,803,980 1,754,084 (49,896) (2.8%) 3,583,419 Procurements and Services (977,776) (989,211) (11,434) (1.2%) (2,020,859) Contribution Margin 826,203 764,873 (7.4%) 1,562,560 Other Costs (161,788) (154,366) 7,422 4.6% (315,354) Gross Operating Income (EBITDA) 664,416 610,507 (8.1%) 1,247,206 Depreciation and Amortization (129,427) (141,094) (11,667) (9.0%) (288,242) Reversal of impairment profit (loss) recognized in profit or loss (4,327) (29) 4,298 99.3% (59) Operating Income 530,662 469,384 (11.5%) 958,906 Net Financial Income (7.6%) Financial income 10,185 13,314 3,128 30.7% 27,198 Financial expenses (100,967) (113,136) (12,169) (12.1%) (231,125) Income (Loss) for indexed assets and liabilities (3,880) (896) 2,984 76.9% (1,831) Foreign currency exchange differences, net (6,464) (8,084) (1,620) (25.1%) (16,514) Gains 12,339 13,104 765 6.2% 26,770 Losses (18,802) (21,187) (2,385) (12.7%) (43,284) Net Income from Related Comp. Cons. by the Prop. Eq. Method 90,136 76,722 (14.9%) 156,736 Net Income from Other Investments 376 672 297 78.9% 1,373 Net Income from Sales of Assets 711 25 (96.4%) 52 Net Income before Taxes 520,759 438,003 (15.9%) 894,796 Income Tax (149,693) (135,825) 13,868 9.3% (277,477) NET INCOME 371,066 302,177 (18.6%) 617,318 Net Income Attributable to Owners of the Company 278,006 166,367 (40.2%) 339,872 Net Income Attributable to Minority Interest 93,060 135,810 42,750 45.9% 277,447 *Includes generation subsidiaries in Chile, Argentina, Colombia and Peru. Chilean Operations The operating income in Chile for this period amounted to Ch$ 127,550 million, a decrease of 48.0% compared to the same period of 2011. This is mostly explained by a decrease in energy sales revenues of Ch$ 115,906 million, and increases of 12.9% in fuel consumption and 16.8% in transportation costs. This was partially offset by a reduction of 17.5% in energy purchases costs. The foregoing was also affected by a 14.7% reduction in the average energy sale price expressed in Chilean pesos. Physical sales grew 1.8% reaching 15,981 GWh. EBITDA of the business in Chile, or gross operating result, was Ch$ 191,323 million in this period, which represents a 38.9% decrease when compared to same period of 2011. Pg.37 Table 22 Chilean Electricity Business Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 908,325 815,382 (92,943) (10.2%) 1,665,746 Procurement and Services (529,538) (543,815) (14,278) (2.7%) (1,110,961) Contribution Margin 378,788 271,567 (28.3%) 554,785 Other Costs (65,730) (80,244) (14,514) (22.1%) (163,931) Gross Operating Income (EBITDA) 313,057 191,323 (38.9%) 390,854 Depreciation and Amortization (67,698) (63,773) 3,925 5.8% (130,282) Operating Income 245,360 127,550 (48.0%) 260,571 Table 22.1 Chilean Electricity Business 9M 2011 9M 2012 Var 2011-2012 Chg% GWh Produced 14,499 15,296 797 5.5% GWh Sold 15,697 15,981 284 1.8% Market Share 36.4% 35.1% (1.3) pp. Pg.38 Distribution Chilectra In Chile, our subsidiary Chilectra showed an operating income of Ch$ 105,652 million, which represents an increase of 7.9% compared to 9M 2011. This better performance is mainly due to Ch$ 46,553 million lower energy purchases costs. The above was partially offset by a decrease in operating revenues of Ch$ 33,253 million, a 4.3% less than in 2011, which is explained by a 5.3% decrease in energy sales. Energy losses were 5.4%, an increase of 0.1 p.p when compared to same period of 2011. Physical energy sales increased by 5.4%, reaching 10,775 GWh. The number of clients expanded by 21 thousand clients, reaching more than 1.65 million during the present period. Table 23 Chilectra (Million Ch$) (Thousand US$) 9M 2011 9M 2012 Var 2011-2012 Chg % 9M 2012 Sales 769,463 738,043 (31,420) (4.1%) 1,507,748 Other operating income 8,542 6,709 (1,832) (21.5%) 13,707 Total Revenues 778,005 744,752 (33,253) (4.3%) 1,521,455 Procurements and Services (592,284) (552,260) 40,024 6.8% (1,128,211) Contribution Margin 185,721 192,493 6,771 3.6% 393,244 Other Costs (63,785) (62,652) 1,132 1.8% (127,993) Gross Operating Income (EBITDA) 121,937 129,840 7,904 6.5% 265,251 Depreciation and Amortization (19,117) (20,479) (1,362) (7.1%) (41,837) Reversal of impairment profit (loss) recognized in profit or loss (4,910) (3,708) 1,201 24.5% (7,576) Operating Income 97,909 105,652 7,743 7.9% 215,837 Net Financial Income 8,005 7,964 (0.5%) 16,270 Financial income 12,510 8,226 (4,284) (34.2%) 16,805 Financial expenses (3,934) (1,097) 2,837 72.1% (2,241) Income (Loss) for indexed assets and liabilities 2 961 959 53718.5% 1,964 Foreign currency exchange differences, net (572) (126) 447 78.1% (256) Gains 698 516 (182) (26.1%) 1,054 Losses (1,270) (641) 629 49.5% (1,310) Net Income from Related Comp. Cons. by the Prop. Eq. Method 47,616 32,654 (31.4%) 66,710 Net Income from Other Investments - Net Income from Sales of Assets 2 (79) (3807.2%) Net Income before Taxes 153,533 146,192 (4.8%) 298,655 Income Tax (22,105) (20,717) 1,388 6.3% (42,323) NET INCOME 131,428 125,475 (4.5%) 256,332 Net Income Attributable to Owners of the Company 131,428 125,474 (4.5%) 256,331 Net Income Attributable to Minority Interest - Table 23.1 Chilectra 9M 2011 9M 2012 Var 2011-2012 Chg% Customers (Th) 1,630 1,651 21 1.3% GWh Sold 10,223 10,775 552 5.4% Clients/Employee 2,286 2,252 (34) (1.5%) Energy Losses % 5.4% 5.4% (0.1) pp. Pg.39 Colombia Generation Emgesa The operating income of our generation subsidiary in Colombia amounted to Ch$ 256,969 million in this period, increasing by Ch$ 82,557 million or by the equivalent of 47.3% compared to the same period of 2011. The main effect comes from the impact of the one-time effect of the Equity Tax, which entailed registering –on January 1, 2011- the total amount payable under this concept during the entire 2011-2014 periods. Operating revenues also showed a good performance, reaching Ch$ 431,825 million, a 18% increase compared to the same period of 2011, mainly explained by a 18.3% increase in energy sales revenues. This was partially offset by a Ch$ 19,685 million increase in procurement and services costs, 19.4% higher than for the same period of the last year, mainly due to higher energy purchases of Ch$ 7,078 million and higher fuel consumption of Ch$ 5,874 million, representing a 31.2% and 31.6% increase respectively compared to 9M 2011. Physical energy sales grew by 11.4% reaching 12,305 GWh and EBITDA in Emgesa grew by 42.7% in the period , reaching Ch$ 286,068 million. The net effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods was positive, resulting in a 4.8% increase in Chilean pesos as of September 2012, when compared to September 2011. Table 24 Emgesa Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 365,899 431,825 65,926 18.0% 882,175 Procurement and Services (101,373) (121,058) (19,685) (19.4%) (247,310) Contribution Margin 264,526 310,766 46,240 17.5% 634,865 Other Costs (64,024) (24,699) 39,325 61.4% (50,457) Gross Operating Income (EBITDA) 200,502 286,068 85,565 42.7% 584,408 Depreciation and Amortization (26,089) (29,098) (3,009) (11.5%) (59,445) Operating Income 174,413 256,969 82,557 47.3% 524,963 Figures may differ from those accounted under Colombian GAAP. Table 24.1 Emgesa 9M 2011 9M 2012 Var 2011-2012 Chg% GWh Produced 8,616 10,249 1,633 19.0% GWh Sold 11,041 12,305 1,263 11.4% Market Share 18.6% 19.4% 0.8 pp. Pg.40 Distribution Codensa In Colombia, Codensa’s operating income during this period was Ch$ 184,275 million, an increase of Ch$ 58,302 million, equivalent to 46.3%. The main effect arose from the impact of the reform on Equity Taxes, which entailed registering –on January 1, 2011- the total amount payable under this concept during the entire 2011-2014 period. Additionally, during the period operating revenues increased 11.7%, reaching Ch$ 665,295 million, explained by Ch$ 58,125 million higher energy sales revenues, a 11.7% increase compared to same period 2011. The latter was partially offset by higher operating costs, mainly explained by a 11.0% increase in energy purchases costs. Physical sales grew by 3.3%, reaching 9,882 GWh in the period. Energy losses dropped by 0.4 p.p. to 7.7% and the number of clients increased by 91 thousand, exceeding 2.68 million. The net effect of translating the financial statements from Colombian pesos to Chilean pesos in both periods was positive, resulting in a 4.8% increase in Chilean pesos as of September 2012, when compared to September 2011. Table 25 Codensa Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 595,808 665,295 69,487 11.7% 1,359,132 Procurement and Services (328,112) (361,033) (32,921) (10.0%) (737,554) Contribution Margin 267,697 304,263 36,566 13.7% 621,578 Other Costs (93,757) (67,887) 25,870 27.6% (138,686) Gross Operating Income (EBITDA) 173,940 236,376 62,436 35.9% 482,893 Depreciation and Amortization (47,966) (52,101) (4,134) (8.6%) (106,437) Operating Income 125,974 184,275 58,302 46.3% 376,456 Figures may differ from those accounted under Colombian GAAP. Table 25.1 Codensa 9M 2011 9M 2012 Var 2011-2012 Chg% Customers (Th) 2,598 2,689 91 3.5% GWh Sold 9,568 9,882 314 3.3% Clients/Employee 2,353 2,373 20 0.8% Energy Losses % 8.2% 7.7% (0.4) pp. Pg.41 Peru Generation Edegel In Peru, the operating income of our generation subsidiary amounted to Ch$ 75,279 million in this period, a 5.4% decrease when compared to that registered in the same period of 2011. This lower result is explained mainly by an increase in payroll expenses of Ch$14,202 million, due to a provision reversion made on June 2011 which caused a positive result of Ch$ 5,084 million in payroll expenses in 9M 2011 period, compared to the negative result of Ch$9,118 million in this period. The provision reversion was due to the transition to IFRS. Operating revenues showed a 21.1% growth compared to the same period of 2011, mainly due to a Ch$35,111 million increase in energy sales. This was partially offset by higher energy purchases of Ch$9,415 million and higher fuel consumption of Ch$ 8,211 million, which represents 82.8% and 23.0% increases respectively. Physical sales grew by 2.0% reaching 7,162 GWh. EBITDA of the business in Peru amounted to Ch$104,434 million in this period, representing a decrease of 1.3% when comparing it to the same period of 2011. The net effect of translating the financial statements from Peruvian sol to Chilean peso in both periods resulted in a 7.5% increase in Chilean pesos as of September 2012, when compared to September 2011. Table 26 Edegel Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 174,349 211,135 36,785 21.1% 431,327 Procurement and Services (63,001) (84,824) (21,823) (34.6%) (173,287) Contribution Margin 111,348 126,311 14,963 13.4% 258,040 Other Costs (5,578) (21,877) (16,298) (292.2%) (44,692) Gross Operating Income (EBITDA) 105,770 104,434 (1.3%) 213,348 Depreciation and Amortization (26,221) (29,155) (2,934) (11.2%) (59,561) Operating Income 79,549 75,279 (5.4%) 153,787 Figures may differ from those accounted under Peruvian GAAP. Table 26.1 Edegel 9M 2011 9M 2012 Var 2011-2012 Chg% GWh Produced 6,775 6,572 (204) (3.0%) GWh Sold 7,021 7,162 141 2.0% Market Share 29.5% 28.6% (0.9) pp. Pg.42 Distribution Edelnor Our subsidiary Edelnor showed an operating income of Ch$ 53,139 million, 2.8% lower than same period in 2011. Just as in the case of Edegel, this is mainly explained by an increase in payroll expenses, due to a provision reversion made on June 2011, making payroll expenses to pass from Ch$5,663 million in 9M 2011, to Ch$ 12,833 million in this period, which is an increase of 126.6%. Operating revenues showed a 20.9% growth compared to 2011, mainly due to a Ch$ 47,350 million increase in energy sales. This was partially offset by higher energy purchases of Ch$ 35,337 million. Energy losses decreased by 0.1 p.p. reaching 8.1% in the current year. The number of clients expanded by 52 thousand, exceeding 1.18 million clients. The net effect of translating the financial statements from Peruvian sol to Chilean peso in both periods resulted in a 7.5% increase in Chilean pesos as of September 2012, when compared to September 2011. Table 27 Edelnor Million Ch$ Thousand US$ 9M 2011 9M 2012 Var 2011-2012 Chg% 9M 2012 Operating Revenues 238,636 288,591 49,955 20.9% 589,563 Procurement and Services (145,997) (188,514) (42,517) (29.1%) (385,116) Contribution Margin 92,639 100,077 7,438 8.0% 204,447 Other Costs (21,934) (28,579) (6,645) (30.3%) (58,384) Gross Operating Income (EBITDA) 70,705 71,498 793 1.1% 146,063 Depreciation and Amortization (16,059) (18,359) (2,300) (14.3%) (37,506) Operating Income 54,646 53,139 (2.8%) 108,557 Figures may differ from those accounted under Peruvian GAAP. Table 27.1 Edelnor 9M 2011 9M 2012 Var 2011-2012 Chg% Customers (Th) 1,132 1,184 52 4.6% GWh Sold 4,895 5,142 247 5.1% Clients/Employee 2,028 1,964 (65) (3.2%) Energy Losses % 8.2% 8.1% (0.1) pp. Pg.43 Operating Income by Subsidiary Summary of operating revenues, operating costs (including procurements, services and other costs) and operating income of all Enersis’ subsidiaries, for the period ended in September 30, 2011 and September 30, 2012, detailed as follows: Table 28 9M 2011 9M 2012 Million Ch$ Operating Revenues Operating Costs Operating Income Operating Revenues Operating Costs Operating Income Endesa Chile (*) 1,803,980 (1,273,318) 530,662 1,754,084 (1,284,699) 469,384 Cachoeira (**) 90,531 (29,332) 61,199 108,192 (36,451) 71,741 Fortaleza (***) 98,999 (59,276) 39,723 97,422 (64,542) 32,880 Cien (**) 38,860 29,771 68,631 53,115 (26,017) 27,098 Chilectra 778,005 (680,096) 97,909 744,752 (639,100) 105,652 Edesur 205,924 (226,226) (20,302) 241,862 (277,864) (36,002) Distrilima (Edelnor) 238,636 (183,991) 54,646 288,591 (235,452) 53,139 Ampla 829,718 (701,387) 128,332 802,983 (684,253) 118,731 Coelce 641,796 (510,178) 131,619 607,406 (495,070) 112,336 Codensa 595,808 (469,835) 125,974 665,295 (481,020) 184,275 CAM Ltda. 15,739 (17,179) (1,439) - - - Inmobiliaria Manso de Velasco Ltda. 4,576 (3,806) 770 9,233 (3,706) 5,527 Synapsis Soluciones y Servicios IT Ltda. 6,693 (6,556) 137 - - - ICT 4,026 (3,926) 100 4,011 (4,263) (251) Enersis Holding and other investment vehicles 27,241 (40,215) (12,974) 30,975 (42,959) (11,984) Consolidation Adjustments (531,734) 526,180 (5,555) (511,611) 506,095 (5,516) Total Consolidation 4,848,799 1,199,430 4,896,311 1,127,009 Table 28.1 9M 2012 Thousand US$ Operating Revenues Operating Costs Operating Income Endesa Chile (*) 3,583,419 (2,624,514) 958,906 Cachoeira (**) 221,026 (74,467) 146,559 Fortaleza (***) 199,024 (131,854) 67,171 Cien (**) 108,508 (53,149) 55,359 Chilectra 1,521,455 (1,305,618) 215,837 Edesur 494,100 (567,649) (73,549) Distrilima (Edelnor) 589,563 (481,006) 108,557 Ampla 1,640,415 (1,397,861) 242,555 Investluz (Coelce) 1,240,871 (1,011,379) 229,492 Codensa 1,359,132 (982,676) 376,456 CAM Ltda. - - - Inmobiliaria Manso de Velasco Ltda. 18,861 (7,571) 11,290 Synapsis Soluciones y Servicios IT Ltda. - - - ICT 8,195 (8,708) (513) Enersis Holding and other investment vehicles 63,279 (87,761) (24,482) Consolidation Adjustments (1,045,171) 1,033,902 (11,269) Total Consolidation 10,002,679 2,302,368 (*) Since January 1st, 2009, includes Gas Atacama, Transquillota and HydroAysén (**) Consolidated by Endesa Chile until September 30th, 2005. Since October 1 st , 2005 is consolidated by Enersis through Endesa Brasil. (***) Since October 1 st , 2005, these subsidiaries are consolidated by Enersis through Endesa Brasil. Pg.44 Market Information Equity Market New York Stock Exchange (NYSE) The charts below show the performance of Enersis’ ADS (“ENI”) price at the NYSE, compared to the Dow Jones Industrials and the Dow Jones Utilities indexes over the last 12 months, as well as the trading volume, both in the NYSE. Source: Bloomberg Pg.45 Santiago Stock Exchange (BCS) The charts below show the performance of Enersis’ Chilean stock price over the last 12 months compared to the Chilean Selective Stock Index (IPSA), as well as the daily average aggregate trading volume in the Santiago and Chilean Electronic Stock Exchanges: Source: Bloomberg Pg.46 Madrid Stock Exchange (Latibex) - Spain The charts below show Enersis’ share price (“XENI”) at the Latibex over the last 12 months compared to the local stock index (IBEX), as well as the daily average trading volume in the Latibex. Source: Bloomberg Debt Market Pg.47 Yankee Bonds Price Evolution The following chart shows the pricing of two of our Yankee Bonds over the last 12 months compared to the Ishares Iboxx Investment Grade Corporate Bond Fund Index: Source: Bloomberg (*) Ishares Iboxx Investment Grade Corporate Bond Fund Index is an exchange traded fund incorporated in the U.S.A. The Index measures the performance of a fixed number of investment grade corporate bonds. Pg.48 Ownership of the Company as of September 30, 2012 TOTAL SHAREHOLDERS: 7,338 Conference Call Invitation Enersis is pleased to invite you to participate in a Conference Call with the management to review the results for the period, on Wednesday , November 7 th , 2012, at 10 :00 am ET (12:00 pm Local Chile Time). There will be a question and answer session following management's comments. Representing Enersis will be Mr. Eduardo Escaffi, Chief Financial Officer and the Investor Relations Team. To participate, please dial +1 (617) 213 4863 or +1 (888) 713 4209 (toll free USA), approximately 10 minutes prior to the scheduled start time, Passcode ID: 13880113. To access the phone replay, please dial +1 (617) 801 6888 (International) or +1 (888) 286 8010 (toll free USA) Passcode ID : 41002593. You can also access to the conference call replay through our Investor Relations website at http://www.enersis.cl. Pg.49 Contact Information For further information, please contact us: Ricardo Alvial Investments and Risks Director mlmr@enersis.cl (56-2) 353 4682 Denisse Labarca Head of Investor Relations denisse.labarca@enersis.cl (56-2) 353 4576 Melissa Vargas Investor Relations Associate emvb@enersis.cl (56-2) 353 4555 Javier Hernández Investor Relations Associate jaha@enersis.cl (56-2) 353 4492 Jorge Velis Investor Relations Associate jgve@enersis.cl (56-2) 353 4552 Carmen Poblete Shares Department Representative cpt@enersis.cl (56-2) 353 4447 Maria Luz Muñoz Investor Relations Assistant mlmr@enersis.cl (56-2) 353 4682 Disclaimer This Press Release contains statements that could constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements appear in a number of places in this announcement and include statements regarding the intent, belief or current expectations of Enersis and its management with respect to, among other things: (1) Enersis’ business plans; (2) Enersis’ cost-reduction plans; (3) trends affecting Enersis’ financial condition or results of operations, including market trends in the electricity sector in Chile or elsewhere; (4) supervision and regulation of the electricity sector in Chile or elsewhere; and (5) the future effect of any changes in the laws and regulations applicable to Enersis’ or its subsidiaries. Such forward-looking statements are not guarantees of future performance and involve risks and uncertainties. Actual results may differ materially from those in the forward-looking statements as a result of various factors. These factors include a decline in the equity capital markets of the United States or Chile, an increase in the market rates of interest in the United States or elsewhere, adverse decisions by government regulators in Chile or elsewhere and other factors described in Enersis’ Annual Report on Form 20-F. Readers are cautioned not to place undue reliance on those forward-looking statements, which state only as of their dates. Enersis undertakes no obligation to release publicly the result of any revisions to these forward-looking statements. Pg.50 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:November 6, 2012
